Title: To Thomas Jefferson from William Harrison, 2 June 1781
From: Harrison, William
To: Jefferson, Thomas


        
          Sir
          Yohogane Coty. 2nd Jun 1781
        
        I have the pleasure to Inform your excellencie that the Provision required for the Western expedition is nearly Compleat and will be at Fort Pitt with Boats sufficient to Transport it by the fifteenth Inst. I find the expence Considerabley augmented from My first expectation. Owing to the Depreciation of the Currency, the Money Sent Me from the Treasurey with 100000 pounds furnished me by Genl. Clark is intirely expended and my Self Considerabley in debt. I find that I Cannot possibley Close My Accounts with less than 400000 pounds as the General urges the Needecessity of that furnished by him being replaced. You will therefore please to Order that Sum Sent Me by Lieut. Tannehill who will hand you this. My Honour Word and fortune is at Stake for the Debts I have Contracted, in behalf of the Commonwealth, which I hope your excellencie will Consider and Order the Money Sent me without delay. I have the Honour to be your Excellencies Very Hubl Servt.,
        
          Will. Harrison
        
      